742 N.W.2d 349 (2007)
PIONEER STATE MUTUAL INSURANCE COMPANY, Plaintiff-Appellant,
v.
Larry WAGNER, Defendant, and
Duane Woodwyk, Individually and as Personal Representative of the Estate of Travis Scott Woodwyk, Deceased, Defendant-Appellee.
Docket No. 133816. COA No. 273080.
Supreme Court of Michigan.
December 27, 2007.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the March 22, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN and YOUNG, JJ., would reverse the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion.